Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 1 of 13




           EXHIBIT F
           Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 2 of 13


From:            TrackingUpdates@fedex.com
To:              Sophie Loewenstein
Subject:         FedEx Shipment 774541907493: Your package has been delivered
Date:            Wednesday, August 18, 2021 7:15:44 AM



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the
sender.




                                          FedEx




                Hi. Your package was
            delivered Wed, 08/18/2021 at
                      12:09pm.



           Delivered to GRIFFIN BUILDING, GRAY'S INN, LONDON, LO WC1R5LN
                                  Received by M.NORAH

                                     OBTAIN PROOF OF DELIVERY




                          TRACKING NUMBER                   774541907493


                                             FROM           SOPHIE LOEWENSTEIN
                                                            55 HUDSON YARDS
                                                            NEW YORK, NY, US, 10001


                                                 TO         MATRIX CHAMBERS
                                                            CLARE MONTGOMERY QC
Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 3 of 13


                               GRIFFIN BUILDING, GRAY'S INN
                               DX400 CHANCERY LANE
                               LONDON, LO, GB, WC1R5LN


           DOOR TAG NUMBER     DT105797466870


                 REFERENCE     01559.0001


         SHIPPER REFERENCE     01559.0001


                  SHIP DATE    Mon 8/16/2021 08:17 PM


               DELIVERED TO    Receptionist/Front Desk


            PACKAGING TYPE     FedEx Envelope


                     ORIGIN    NEW YORK, NY, US, 10001


                DESTINATION    LONDON, LO, GB, WC1R5LN


           SPECIAL HANDLING    Deliver Weekday


           NUMBER OF PIECES    1


      TOTAL SHIPMENT WEIGHT    1.00 LB


               SERVICE TYPE    FedEx International Priority




                                   Download the
                                   FedEx® Mobile app
                                   Get the flexibility you need to create
                                   shipments and request to customize
                                   your deliveries through the app.



                                                LEARN MORE
     Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 4 of 13




FOLLOW FEDEX




    Please do not respond to this message. This email was sent from an unattended mailbox.
This report was generated at approximately 6:15 AM CDT 08/18/2021.


All weights are estimated.


To track the latest status of your shipment, click on the tracking number above.


Standard transit is the date and time the package is scheduled to be delivered by, based on the
selected service, destination and ship date. Limitations and exceptions may apply. Please see
the FedEx Service Guide for terms and conditions of service, including the FedEx Money-Back
Guarantee, or contact your FedEx Customer Support representative.


© 2021 Federal Express Corporation. The content of this message is protected by copyright and
trademark laws under U.S. and international law. Review our privacy policy. All rights reserved.


Thank you for your business.
           Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 5 of 13


From:            TrackingUpdates@fedex.com
To:              Sophie Loewenstein
Subject:         FedEx Shipment 774541839945: Your package has been delivered
Date:            Wednesday, August 18, 2021 5:24:13 AM



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the
sender.




                                          FedEx




                Hi. Your package was
            delivered Wed, 08/18/2021 at
                      10:22am.



           Delivered to 20 FARRINGDON STREET STREET, LONDON, LO EC4A4EN
                                  Received by M.MICHEAL

                                     OBTAIN PROOF OF DELIVERY




                          TRACKING NUMBER                   774541839945


                                             FROM           SOPHIE LOEWENSTEIN
                                                            55 HUDSON YARDS
                                                            NEW YORK, NY, US, 10001


                                                 TO         BLACKFORDS LLP
                                                            GARY BLOXSOME
    Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 6 of 13


                                       20 FARRINGDON STREET
                                       LONDON, LO, GB, EC4A4EN


                          REFERENCE    01559.001


                  SHIPPER REFERENCE    01559.001


                           SHIP DATE   Mon 8/16/2021 02:55 PM


                        DELIVERED TO   Receptionist/Front Desk


                     PACKAGING TYPE    FedEx Envelope


                              ORIGIN   NEW YORK, NY, US, 10001


                         DESTINATION   LONDON, LO, GB, EC4A4EN


                    SPECIAL HANDLING   Deliver Weekday


                   NUMBER OF PIECES    1


               TOTAL SHIPMENT WEIGHT   1.00 LB


                        SERVICE TYPE   FedEx International Priority




                                           Download the
                                           FedEx® Mobile app
                                           Get the flexibility you need to create
                                           shipments and request to customize
                                           your deliveries through the app.



                                                        LEARN MORE




FOLLOW FEDEX
     Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 7 of 13




    Please do not respond to this message. This email was sent from an unattended mailbox.
This report was generated at approximately 4:24 AM CDT 08/18/2021.


All weights are estimated.


To track the latest status of your shipment, click on the tracking number above.


Standard transit is the date and time the package is scheduled to be delivered by, based on the
selected service, destination and ship date. Limitations and exceptions may apply. Please see
the FedEx Service Guide for terms and conditions of service, including the FedEx Money-Back
Guarantee, or contact your FedEx Customer Support representative.


© 2021 Federal Express Corporation. The content of this message is protected by copyright and
trademark laws under U.S. and international law. Review our privacy policy. All rights reserved.


Thank you for your business.
           Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 8 of 13


From:            TrackingUpdates@fedex.com
To:              Sophie Loewenstein
Subject:         FedEx Shipment 774541921133: Your package has been delivered
Date:            Wednesday, August 18, 2021 6:50:24 AM



CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the
sender.




                                          FedEx




                Hi. Your package was
            delivered Wed, 08/18/2021 at
                      11:43am.



                   Delivered to 2 BEDFORD ROW, LONDON, LO WC1R4BU
                                  Received by M.LETTERBOX

                                     OBTAIN PROOF OF DELIVERY




                          TRACKING NUMBER                   774541921133


                                             FROM           SOPHIE LOEWENSTEIN
                                                            55 HUDSON YARDS
                                                            NEW YORK, NY, US, 10001


                                                 TO         CHAMBERS OF BRIAN ALTMAN QC
                                                            MR. STEPHENSON FERGUSON
    Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 9 of 13


                                       2 BEDFORD ROW
                                       LONDON, LO, GB, WC1R4BU


                          REFERENCE    01559.0001


                  SHIPPER REFERENCE    01559.0001


                           SHIP DATE   Mon 8/16/2021 08:17 PM


                        DELIVERED TO   Receptionist/Front Desk


                     PACKAGING TYPE    FedEx Envelope


                              ORIGIN   NEW YORK, NY, US, 10001


                         DESTINATION   LONDON, LO, GB, WC1R4BU


                    SPECIAL HANDLING   Deliver Weekday


                   NUMBER OF PIECES    1


               TOTAL SHIPMENT WEIGHT   1.00 LB


                        SERVICE TYPE   FedEx International Priority




                                           Download the
                                           FedEx® Mobile app
                                           Get the flexibility you need to create
                                           shipments and request to customize
                                           your deliveries through the app.



                                                        LEARN MORE




FOLLOW FEDEX
    Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 10 of 13




    Please do not respond to this message. This email was sent from an unattended mailbox.
This report was generated at approximately 5:50 AM CDT 08/18/2021.


All weights are estimated.


To track the latest status of your shipment, click on the tracking number above.


Standard transit is the date and time the package is scheduled to be delivered by, based on the
selected service, destination and ship date. Limitations and exceptions may apply. Please see
the FedEx Service Guide for terms and conditions of service, including the FedEx Money-Back
Guarantee, or contact your FedEx Customer Support representative.


© 2021 Federal Express Corporation. The content of this message is protected by copyright and
trademark laws under U.S. and international law. Review our privacy policy. All rights reserved.


Thank you for your business.
                Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 11 of 13


Sophie Loewenstein

From:                             TrackingUpdates@fedex.com
Sent:                             Thursday, August 19, 2021 7:02 AM
To:                               Sophie Loewenstein
Subject:                          FedEx Shipment 774541892258: Your package has been delivered

Follow Up Flag:                   Flag for follow up
Flag Status:                      Flagged


CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the sender.




                                                            1
Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 12 of 13




                                2
               Case 1:21-cv-06702-LAK Document 11-6 Filed 09/10/21 Page 13 of 13




FOLLOW FEDEX
                                                                               Please do not respond t
                                                                             report was generated at ap


                                                                             All weights are estimated.


                                                                             To track the latest status o


                                                                             Standard transit is the date
                                                                             selected service, destinati
                                                                             the FedEx Service Guide f
                                                                             Guarantee, or contact you


                                                                             © 2021 Federal Express C
                                                                             trademark laws under U.S


                                                                             Thank you for your busine




                                               3
